ORDER DENYING MOTION FOR RECONSIDERATION
DENNIS J. STEWART, Chief Judge.
“[A] ‘motion for reconsideration,’ although filed within 10 days, contained no request to alter or amend judgment (though maybe that was implicit) but merely informed the court that the movant would file at a later date a memorandum of law. Essentially, then, the motion was a request for extension of time, and extensions of time are not permitted for Rule 59(e) motions. See Fed.R.Civ.P. 6(b).” A.D. Weiss Lithograph Company v. Illinois Adhesive Products, 705 F.2d 249, 250 (7th Cir.1983). It is therefore
ORDERED that the above and foregoing “motion for reconsideration” be, and it is hereby, DENIED.